J-S21024-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

JOHN BRIDGEMAN

                            Appellant                 No. 1431 EDA 2015


              Appeal from the Judgment of Sentence April 7, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0304681-2006


BEFORE: BENDER, P.J.E., LAZARUS, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                            FILED MARCH 18, 2016

        John Bridgeman appeals from the judgment of sentence, entered in

the Court of Common Pleas of Philadelphia County.              Bridgeman was

sentenced following revocation of his probation, which he was serving after

pleading nolo contendere to charges of corruption of minors,1 simple

assault,2 recklessly endangering another person,3 and indecent exposure.4

Upon careful review, we affirm.

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. § 6301(a).
2
    18 Pa.C.S. § 2701(a).
3
    18 Pa.C.S. § 2705.
4
    18 Pa.C.S. § 3127.
J-S21024-16



       Bridgeman originally was arrested         on November    17, 2005, in

Philadelphia and charged with various offenses related to allegations that he

forced a six-year-old girl to perform oral sex on him.         After a mistrial

resulting from a hung jury, Bridgeman entered his nolo contendere plea to

the above charges on January 5, 2009.            The Honorable Denis P. Cohen

sentenced Bridgeman to an aggregate term of five years’ probation.

       On November 5, 2013, Bridgeman was arrested in Montgomery County

and charged with aggravated indecent assault of a person less than sixteen

years old, corruption of minors, and related charges.        The basis of the

charges was that Bridgeman disciplined his fourteen-year-old stepdaughter

by shaving her genitals.          Bridgeman was found guilty at trial and was

sentenced on February 19, 2015, to a term of four to ten years’

incarceration. At Bridgeman’s violation of probation hearing in Philadelphia

on April 7, 2015, he was sentenced to seven to fourteen years’ incarceration.

This sentence was imposed consecutively to the sentence Bridgeman

received in Montgomery County.

       On April 28, 2015, Bridgeman filed a nunc pro tunc post-sentence

motion alleging error with respect to the absence of a presentence

investigation report (“PSI”).        The motion was denied on May 5, 2015.5
____________________________________________


5
  An order denying the post sentence motion is not in the record, nor is such
an order listed in the docket sheet.       However, Bridgeman’s concise
statement of errors complained of on appeal indicates the motion was
denied on May 5, 2015.



                                           -2-
J-S21024-16



Bridgeman filed a notice of appeal on May 7, 2015, followed by a timely

court-ordered concise statement of errors complained of on appeal pursuant

to Pa.R.A.P. 1925(b).

       On appeal, Bridgeman’s sole contention is that the trial court failed to

order a PSI, resulting in a manifestly excessive and unreasonable sentence.

This issue involves the discretionary aspects of sentencing. An appellant is

not entitled to review of the discretionary aspects of sentencing unless he or

she satisfies a four-part test:

       (1) whether appellant has filed a timely notice of appeal, see
       Pa.R.A.P. 902 and 903; (2) whether the issue was properly
       preserved at sentencing or in a motion to reconsider and modify
       sentence, see Pa.R.Crim.P. [720]; whether appellant’s brief has
       a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
       substantial question that the sentence appealed from is not
       appropriate under the Sentencing Code.

Commonwealth v. Caldwell, 117 A.3d 763, 768 (Pa. Super. 2015) (en

banc) (quoting Commonwealth v. Allen, 24 A.3d 1058, 1064 (Pa. Super.

2011)).

       Here, Bridgeman failed to properly preserve the issue of whether the

court erred by not ordering a PSI; Bridgeman neither raised the issue at

sentencing nor did he file his post-sentence motion within ten days of

sentencing as required by Pa.R.Crim.P. 720.6      Thus, Bridgeman’s claim is

waived, and we affirm his judgment of sentence.
____________________________________________


6
 Had Bridgeman properly preserved his claim, it would present a substantial
question. See Commonwealth v. Kelly, 33 A.3d 638, 640 (Pa. Super.
(Footnote Continued Next Page)


                                           -3-
J-S21024-16



      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/18/2016




                       _______________________
(Footnote Continued)

2014) (argument that trial court abused its discretion by neglecting to order
PSI report presents substantial question). However, Bridgeman would not
be entitled to the relief he seeks since the record indicates that the trial
court elicited sufficient information regarding Bridgeman’s background. See
Commonwealth v. Carrillo-Diaz, 64 A.3d 722, 726-27 (Pa. Super. 2013)
(fulling informed, individualized sentencing decision made, satisfying
Pa.R.Crim.P. 702, where trial court provided with sufficient information to
substitute for PSI). Here, the trial court was made aware of the probation
violation and the fact that Bridgeman was convicted for similar offenses in
Montgomery County. Moreover, the court was aware of the fact that while
on probation, Bridgeman failed to attend his sex offender treatment as
required. Bridgeman was afforded a second opportunity to attend, which he
did not utilize. Furthermore, the court was aware of Bridgeman’s personal
life, in which he was physically abused as a child and had worked for ten
years to support his family. The court also attempted to find mitigating
factors, but could find none. Thus, the record indicates that the instant
matter is distinguishable from Kelly, and the trial court had adequate
information on which to sentence Bridgeman. Carrillo-Diaz, supra.



                                            -4-